Bleckley, Chief Justice.
The State’s case depended wholly upon the testimony of a single witness. He was impeached by evidence of bad character, by previous contradictory statements with reference to the substance of his evidence, and by evidence in behalf of the defence tending to disprove the main fact involved in the alleged guilt of the accused. There was no attempt to sustain him by evidence of his good character, and yet the court charged the jury that a witness sought to be impeached could be thus sustained. This charge was irrelevant and consequently erroneous. *164Generally, no doubt, it might he treated as harmless, but in this particular case it may have done harm, for there was evidence tending to show that the witness was industrious and reliable as a work-hand. Such evidence is no substitute for the usual supporting evidence touching good character. The jury may have referred the charge to this evidence, for there was no other to which they could possibly have applied it. Inasmuch as this part of the charge was delivered from the bench as instruction in the case, they would naturally suppose that the presiding j udge considered it pertinent to something in the facts submitted to them. If they took this natural view of the matter, there is a strong probability that they treated industry and reliability as a work-hand as equivalent to that general good repute which the law recognizes as a-basis, when proved, for reposing confidence in the veracity of a witness. There was a triple attack upon this witness, and. he stood alone and wholly unsupported. This being so, the charge of the court should neither expressly nor by implication have suggested to the jury that he was or could be sustained by evidence favorable to his general character. There ought to be a new trial. Judgment reversed.